Citation Nr: 9915875	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right knee.  

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder including arthritis.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1949 
to January 1950 and from March 1950 to March 1954.  He was a 
Prisoner of War (POW) from November 1950 to August 1953.  

Service connection was denied for an eye disorder by a 
December 1982 rating decision, which was not appealed by the 
appellant within one year after he received notification of 
the decision in December 1982.  

Service connection was denied for back and gastrointestinal 
disabilities by a July 1987 rating decision, which was not 
appealed by the appellant within one year after he received 
notification of the decision in August 1987.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in April 1997 to permit additional 
development and to schedule the appellant for a Travel Board 
Hearing, which was held on November 17, 1998.  

At his November 1998 Travel Board Hearing, the appellant 
raised the issue of entitlement to an increased evaluation 
for his service-connected residuals of a frozen feet.  This 
claim is not inextricably intertwined with the current claims 
and has not been developed for appellate consideration by the 
RO.  Therefore, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The appellant was engaged in combat with the enemy during 
the Korean Conflict and was a POW from November 1950 to 
August 1953.  

2.  The appellant sustained a shell fragment wound of his 
right knee in service.  

3.  A July 1987 rating decision denied service connection for 
a gastrointestinal disorder, and that decision became final 
when the appellant did not timely file an appeal from the 
decision after receiving notification thereof in August 1987.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
gastrointestinal disorder.  

5.  The appellant is currently diagnosed with irritable bowel 
syndrome.  

6.  There is no competent evidence of a cardiovascular 
disorder in service or within the first year after the 
appellant's separation from service, or of a nexus between 
the appellant's current cardiovascular problems and inservice 
disease or injury.  

7.  A July 1987 rating decision denied service connection for 
a back disorder including arthritis, and that decision became 
final when the appellant did not timely file an appeal after 
receiving notification of the decision in August 1987.  

9.  The evidence received since the July 1987 rating 
decision, while new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a back disorder.  

10.  A December 1982 rating decision denied service 
connection for an eye disorder, and that decision became 
final when the appellant did not timely file an appeal after 
receiving notification of the decision in December 1982.  

11.  The evidence received since the December 1982 rating 
decision, while new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for an eye disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the right knee 
were incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 1991 & Supp. 1998); 38 
C.F.R.§§ 3.303(d), 3.307, 3.309 (1998); Arms v. West, No. 96-
1214 (U.S. Vet. App. Feb. 11, 1999).  

2.  The evidence received by VA since the July 1987 rating 
decision pertaining to the appellant's claim for service 
connection for a gastrointestinal disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107, 5108, 7105(c) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
3.307, 3.309, 20.302(a), (1998).  

3.  Irritable bowel syndrome may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1998); 38 C.F.R.§§ 3.303(d), 3.307, 
3.309, (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a cardiovascular disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).  

5.  The evidence received by VA since the July 1987 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a back disorder 
including arthritis is not reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107, 5108, 7105(c) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
3.307, 3.309, 20.302(a) (1998).  

6.  The evidence received by VA since the December 1982 
rating decision is not new and material, and the claim of 
entitlement to service connection for an eye disorder is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(c), 
3.303(d), 20.302(a), (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Where a veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, irritable bowel 
syndrome or posttraumatic osteoarthritis shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(c).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Masors 
v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  




I.  Residuals of a Shell Fragment Wound to the Right Knee

The appellant claims that he sustained a shell fragment wound 
of the right knee when he was shot in Korea prior to his 
internment as a POW for almost three years.  

Service medical records do not show that the appellant 
complained of, or was treated for, a shell fragment wound to 
the right knee.  Nor does the medical evidence for many years 
after service suggest the presence of residuals of a shell 
fragment wound of the right knee.  

However, at a May 1998 VA POW examination, the appellant 
complained of arthritis in his right knee and stated that he 
was not aware of having sustained a shrapnel injury to his 
right knee until approximately six years before.  At a 
November 1998 Travel Board hearing, he testified that he had 
been wounded in the right knee in Korea but had not known of 
the presence of any metal in the knee.  

A June 1995 VA outpatient record noted that an X-ray of the 
appellant's right knee showed a small piece of shrapnel in 
the suprapatellar region.  At the May 1998 POW examination, a 
three centimeter, longitudinal scar was noted on the lateral 
aspect of the right knee, with a foreign body sensation in 
the scar and slight tenderness in the area, and an X-ray of 
the right knee revealed a 4 mm shrapnel fragment in the right 
suprapatellar region.  The appellant related the right knee 
symptoms to a shrapnel injury in service.  The diagnosis was 
residuals of a shrapnel injury of the right knee with 
retained shrapnel fragment in the suprapatellar region.  

The Board finds that the appellant has met the three-step 
sequential analysis required by Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996) when a combat veteran seeks service 
connection.  First, his statements and testimony alleging a 
shrapnel wound to the right knee in service are sufficient 
proof of service incurrence under 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.303(d); second, his claims of sustaining a 
shrapnel wound to his right knee are consistent with his 
experiences of having sustained shrapnel wounds to the right 
shoulder and groin area in service; and, third, because the 
first two steps are satisfied, the Board accepts the 
appellant's evidence as sufficient proof of service 
connection.  

Next, the Board finds that the appellant's claim for service 
connection for residuals of a shell fragment wound of the 
right knee is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) and the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The May 1998 POW examination 
found right knee disability that was attributable to 
residuals of a shrapnel wound of the right knee, thereby 
satisfying the first and third elements of a well-grounded 
claim.  The appellant's testimony suffices for the second 
element of a well-grounded claim.  

The Court's decision in Arms v. West, No. 96-1214 (U.S. Vet. 
App. Feb. 11, 1999) held that "Under section 1154(b), then, 
evidence sufficient to well ground a claim as to a combat-
incurred or combat-aggravated disease or injury does 
require-in contrast to the situation as to a regular, non-
combat-related service-connection claim....the award of service 
connection unless service connection is rebutted by clear and 
convincing evidence under section 1154(b)'s second 
sentence."  

After careful and longitudinal review of the appellant's 
claims file, the Board does not find that there is evidence 
that clearly and convincingly rebuts the appellant's claim 
that he sustained a shell fragment wound to his right knee in 
service which resulted in residuals.  Hence, service 
connection is warranted for residuals of a shell fragment 
wound of the right knee.  

II.  A Gastrointestinal Disorder

The appellant contends that he has gastrointestinal 
disability, manifested by a nervous stomach and problems with 
diarrhea and dysentery, which is related to his experiences 
as a POW.  His claim for service connection for a 
gastrointestinal disorder was previously denied by a July 
1987 rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in August 1987.  Because the July 1987 rating 
decision was the last final denial of the appellant's claim 
for service connection for a gastrointestinal disorder, the 
Board must review all of the evidence submitted since that 
rating decision in order to determine whether new and 
material evidence has been submitted with regard to that 
claim.  Evans v. Brown, 9 Vet. App 273 (1996).  

The evidence of record at the time of the July 1987 rating 
decision included the appellant's service medical records, 
which showed no gastrointestinal problems other than the 
presence of ascariasis on examination in August 1953 and 
treatment therefor in January 1954.  Postservice VA medical 
evidence revealed treatment in 1955 for stomach problems, and 
diagnoses of chronic diarrhea and diverticulosis of the 
ascending colon at a January 1986 VA POW examination.  
Service connection was denied for gastrointestinal disability 
by the July 1987 rating decision on the basis that there was 
no competent evidence of a chronic stomach disability at the 
time of the rating decision.  

The evidence submitted since the July 1987 rating decision 
includes a report of a VA Prisoner-of-War examination 
performed in May 1998, at which the appellant reported that 
"when I get nervous, my whole system gets messed up and I 
have to keep running to the bathroom because of the 
diarrhea."  The diagnoses included irritable bowel syndrome.  
Because irritable bowel syndrome was not previously 
diagnosed, and because the appellant is a former POW, the 
Board finds this evidence both new and material.  
Accordingly, the claim for service connection for a 
gastrointestinal disorder is reopened on the basis that the 
appellant has submitted new and material evidence. 
38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. § 3.156.  

Considering the second step under Elkins, the Board finds 
that the claim for service connection for a gastrointestinal 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible because there is 
evidence that the appellant has irritable bowel syndrome and 
he was a POW.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Because irritable bowel syndrome is one of the diseases for 
which service connection may be presumed in the case of a 
former POW, and the Board finds that the evidence from the 
May 1998 VA POW examination indicates that the appellant's 
irritable bowel syndrome more nearly approximates moderate 
disability, service connection is warranted for the disorder 
under 38 C.F.R. § 3.309(c).  

III.  A Cardiovascular Disorder

The appellant claims that he has cardiovascular disability 
that is related to his internment as a POW.  The Board has 
carefully reviewed the evidence of record to determine if 
there is a well-grounded claim for service connection for a 
cardiovascular disorder.  While the first element required to 
show a well-grounded claim is met because the medical 
evidence shows that the appellant was diagnosed with 
hypertension in the 1990's and at the May 1998 POW 
examination, the other elements for a well-grounded claim are 
not met.  The second element of Caluza is not met because the 
service medical records do not reveal the presence of any 
cardiovascular disease, nor is any such disease shown to have 
been manifested within the first year after the appellant's 
separation from service.  The third element of Caluza is also 
not met because the appellant fails to show the required 
nexus between his current hypertension and any injury or 
disease in service.  There is no medical evidence 
establishing a link of the hypertension to the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his hypertension, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his hypertension to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a 
cardiovascular disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in March 
1995.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a cardiovascular 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

IV.  A Back Disorder

The appellant argues that he has a back disability that began 
in service as a result of his POW experiences.  A claim for 
service connection for a back disorder including arthritis 
was previously denied by the July 1987 rating decision that 
became final when the appellant did not file a timely appeal 
of the decision after receiving notification thereof in 
August 1987.  Because the July 1987 rating decision was the 
last final denial of the appellant's claim for service 
connection for a back disorder including arthritis, the Board 
must review all of the evidence submitted since that rating 
decision in order to determine whether new and material 
evidence has been submitted with regard to that claim.  Evans 
v. Brown, 9 Vet. App 273 (1996).  

The evidence of record at the time of the July 1987 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a back 
disorder.  Also considered by the RO July 1987 were findings 
from an X-ray of the lumbar spine taken at a January 1986 VA 
POW examination, which showed mild degenerative arthritis.  
Service connection was denied for a back disorder by the July 
1987 rating decision on the basis that the evidence did not 
show treatment for a chronic back disability.  

The evidence submitted since the July 1987 rating decision 
includes the following: a transcript of the appellant's 
testimony at an August 1995 RO hearing; the May 1998 VA POW 
examination, which revealed tenderness over the lumbosacral 
spine and included a diagnosis of degenerative disc disease 
of the lumbar spine; and a transcript of his testimony at his 
November 1998 Travel Board hearing.  While this evidence is 
new, in that it was not previously of record, the Board does 
not find that it is material because it does not offer any 
competent evidence that the degenerative disc disease of the 
lumbar spine is etiologically related to service.  There has 
been no diagnosis of posttraumatic osteoarthritis in the 
appellant's back, nor has evidence been presented that 
demonstrates the manifestation of arthritis in the 
appellant's back within the first year after service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding the onset of his back 
disability, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his back disability to service.  His lay statements, while 
credible with regard to his subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing a nexus between his current back 
disability and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his back problems.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence as to the etiology of his back problems including 
arthritis since the July 1987 rating decision, the Board 
finds that he has not presented any additional evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
cannot reopen his claim for service connection for a back 
disorder including arthritis, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

V.  An Eye Disorder

The appellant argues that he has an eye disorder that began 
in service.  The Board notes that he testified at an August 
1995 hearing that his exposure to smoke while a POW caused a 
lot of irritation in his eyes and left him temporarily blind 
for a few days; however, he later indicated at that hearing 
that he didn't see where his eye problems should be related 
to his POW experiences.  

A claim for service connection for an eye disorder was 
previously denied by a December 1982 rating decision that 
became final when the appellant did not file a timely appeal 
of the decision after receiving notification thereof in 
December 1982.  Because the December 1982 rating decision was 
the last final denial of the appellant's claim for service 
connection for an eye disorder, the Board must review all of 
the evidence submitted since that rating decision in order to 
determine whether new and material evidence has been 
submitted with regard to that claim.  Evans v. Brown, 9 Vet. 
App 273 (1996).  

The evidence of record at the time of the December 1982 
rating decision included the appellant's service medical 
records, which did not reveal evidence of an acquired eye 
disorder.  Postservice medical evidence considered in 
December 1982 included a June 1954 VA eye examination report 
that diagnosed bilateral hyperopic astigmatism.  Service 
connection was denied for an eye disorder by the December 
1982 rating decision on the basis that the appellant did not 
have an eye disorder that had been caused by service.  
Previous notification to him in November 1982 had informed 
him that his bilateral astigmatism was a congenital or 
developmental disorder for which service connection could not 
be granted.  

The evidence presented since the December 1982 rating 
decision includes the following: a transcript of the 
appellant's testimony at his August 1995 RO hearing; a July 
1987 VA outpatient record that noted hyperopic astigmatism; a 
report of a March 1992 VA medical examination that noted 
decreased vision due to nuclear sclerotic cataracts in both 
eyes, hyperopia, and presbyopia; VA outpatient records dated 
in 1994-95 that diagnose cataracts; a report of a May 1998 VA 
eye examination that diagnosed an incipient nuclear sclerotic 
cataract; and a transcript of his November 1998 Travel Board 
hearing.  While this evidence is new, in that it was not 
previously of record, the Board does not find that it is 
material because it does not offer any competent evidence 
that the appellant's eye disability is etiologically related 
to service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding the onset of his eye 
problems, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his cataracts and astigmatism to service.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his current eye 
disorders and service.  Consequently, the Board cannot accord 
any probative value to his statements regarding the etiology 
of his eye problems.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence as to the etiology of his eye problems since the 
December 1982 rating decision, the Board finds that he has 
not presented any additional evidence so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board cannot reopen his claim 
for service connection for an eye disorder, as he has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

Service connection is granted for residuals of a shell 
fragment wound of the right knee and for irritable bowel 
syndrome.  

The claim for service connection for a cardiovascular 
disorder is denied.  

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a back 
disorder including arthritis and an eye disorder, these 
claims remain denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

